Citation Nr: 1316910	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-41 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to a rating in excess in 10 percent for degenerative arthritis of the thoracolumbar spine.

3.  Entitlement to a rating in excess in 10 percent for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 2008. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (the RO) in Salt Lake City, Utah.

In the June 2009 rating decision, the RO granted entitlement to service connection for tension headaches and assigned a 10 percent disability rating effective November 1, 2008.  The Veteran perfected an appeal on the assignment of the 10 percent rating for tension headaches in an October 2009 VA Form 9 in which he stated that the rating for that disorder should be 30 percent.  In January 2010, a RO decision review officer agreed that a 30 percent disability rating was warranted and issued a decision assigning such rating effective November 1, 2008.  The RO informed the Veteran and his representative in the January 2010 decision review officer decision as well as a January 2010 notice letter that the RO considered the assignment of the 30 percent disability rating a total grant of benefits on appeal.  The RO did not certify the issue of an increased rating for tension headaches for appeal, nor has the Veteran or his representative indicated that this issue remains in appellate status or that a higher-than-30-percent disability rating for tension headaches is now warranted.  Inasmuch as the RO has assigned the 30 percent disability evaluation as requested by the Veteran, the issue of an initial increased rating for tension headaches is no longer in appellate.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The last VA examination was in November 2009, and in the April 2013 appellant's brief the representative asserted that the Veteran's disability picture is worse than currently rated.  Although neither the Veteran nor his representative explicitly stated that his service-connected disabilities have worsened since the November 2009 VA examination, given the passage of time additional VA examinations are warranted.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).

Medical evidence submitted by the Veteran shows that he has received treatment as a military retiree for his cervical spine disability at Hill Air Force Base in Utah.  The appellant also provided copies of medical evidence to the November 2009 VA examiner.  The RO last asked the claimant to identify treatment for his service-connected disabilities in September 2008.  The AMC should ask the Veteran to identify all post-service treatment for the service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must ask the Veteran to identify all treatment for his sinusitis and cervical and thoracolumbar spine disabilities since active service, to include treatment at military facilities as a military retiree.  The AMC should obtain and associate any identified records with the Veteran's claims file.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his cervical and thoracolumbar spine disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to degenerative arthritis of the cervical spine and the thoracolumbar spine.  A complete rationale for any opinion offered must be provided.

3.  The Veteran must be afforded a VA examination to determine the nature and extent of his sinusitis.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to sinusitis.  The examiner must address the frequency on a per-year basis of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the ordered examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

5.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once

6.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


